VAN ORSDED, Associate Justice.
This appeal is from the decision of the Commissioner of Patents refusing registration of the word “Service,” surmounting a bar with V-shaped ends, as a trade-mark for rubber and fabric belts.
We are of opinion that the word “Service” in this instance would be descriptive of the quality of the goods. It has a fixed meaning in trade generally as indicating that goods so described are serviceable, and will not only wear well, but are especially adapted to meet the requirements of the user of the goods to which the mark is applied. It was not error to refuse registration of the mark under the provisions *988of section 5 of the Trade-Mark Act of February 20, 1905 (33 Stat. 725, c. 592 [Comp. St. § 9490]).
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required.
Affirmed.